*538ON APPELLANT’S PETITION FOR REHEARING
Lowdermilk, J.
Appellant has filed his petition for rehearing and we believe it merits our writing thereon.
In our original opinion this court determined that appellant’s Issue Number Two in his brief which was “Did the court err in not instructing the jury about certain lesser included offenses for which the defendant tendered instructions” was waived by appellant’s failure to set out his tendered instructions verbatim in his brief under Ind. Rules of Procedure, Appellate Rule 8.3(A) (7).
Even though the appellant failed to set out a copy of his tendered instructions in his brief the State of Indiana in its Answer brief set out a verbatim copy of said tendered instructions thus accomplishing the purpose of the rule.
In the case of Teeple v. State ex rel. (1908), 171 Ind. 268, 86 N.E. 49, wherein the sufficiency of Appellant’s brief was questioned because of an omission of a ruling and exception thereto as required by the court’s rule the court held, “It is not necesary to determine whether such ruling and exception thereto are sufficiently set forth in appellant’s brief, because the relators have cured the defect, if any, in appellant’s brief by copying the order-book entry of said ruling and appellant’s exceptions thereto in their brief, thus accomplishing the purpose of the rule.” See also, State v. Heslar (1972), 257 Ind. 625, 277 N.E.2d 796.
Appellant further contends that the tendered instructions were adequately identified by reference in his brief to them by referring to the transcript pages and lines.
To hold such to be good we must stretch the elasticity of AP 8.3(A)(7) to well nigh its breaking point. However such has been held to be adequate in Moore v. Funk (1973), 155 Ind. App. 545, 293 N.E.2d 534 at p. 536.
We therefore grant Appellant’s Petition For Rehearing.